UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7693


CHRISTOPHER FRANK,

                       Petitioner – Appellant,

          v.

TERRY O'BRIEN, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cv-00045-JPB-DJJ)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Frank, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher    Frank,     a       federal   prisoner,   appeals     the

district     court’s   order   accepting        the    recommendation     of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                  Frank v. O’Brien, No.

2:11-cv-00045-JPB-DJJ (N.D.W. Va. Dec. 7, 2011).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials         before   the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2